Citation Nr: 0310129	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  03-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel



INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that the claimant was not entitled to VA death 
benefits because her deceased father, who died in May 1994, 
lacked status as a veteran. 


FINDING OF FACT

The United States Army Reserve Personnel Command (ARPERSCOM) 
(formerly the United States Army Reserve Personnel Center 
(ARPERCEN)) has certified that the decedent in this case had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant's deceased father, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.6, 3.40, 
3.41, 3.203 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
correspondence provided by the RO in January and April 2003, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  More 
specifically, in an evidence development letter dated in 
April 2003, the appellant was advised that the RO would 
obtain VA treatment records, any adequately described private 
treatment records, employment records, and records from other 
Federal agencies on her behalf, if she so requested.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents that provide VCAA notice).

It thus appears that all obtainable evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Facts and Analysis

The appellant contends that her deceased father served in the 
Philippine Army when it was called into service by the United 
States Armed Forces.  

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the 
requisite service.  38 U.S.C.A. § 1521 (West 2002).  
Similarly, whenever there is no surviving spouse of a 
deceased veteran, benefits may be payable to the veteran's 
children whose death was service connected, pursuant to 38 
U.S.C.A. § 1313, and non-service-connected death pension is 
payable to the children of a veteran of certain wartime 
service, under 38 U.S.C.A. § 1542.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2002).  However, such service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2002)

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court of Appeals for Veterans Claims upheld the 
constitutionality of 38 U.S.C.A. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

In the present case, the decedent filed a claim for service 
connection in July 1962.  Later that month, the service 
department certified that the decedent had no service as a 
member of the Philippine Commonwealth Army, including as a 
recognized guerrilla in the service of the United States of 
America.  In April 1985 the decedent filed another claim for 
service connection.  Again in January and February 1986 the 
service department certified that the decedent had no service 
as a member of the Philippine Commonwealth Army, including 
recognized guerrilla service.  

The decedent submitted a certificate from the Philippine 
Army, which indicated completion of a trainee program and 
assignment to the First Reserve of the Militia Division.  He 
also submitted a copy of a paycheck from the Republic of the 
Philippines Department of Finance, Bureau of the Treasury, 
and a copy of an Application for Payment of Partial 
Redemption.  In May 1987 the service department determined 
that the evidence submitted by the decedent was deemed 
insufficient to warrant a change in the prior certifications.  

In July 1998 a registrar from the Republic of the Philippines 
certified that the decedent had died on May [redacted]
, 1994, due to 
cardiac arrest.  The appellant, decedent's daughter, filed a 
claim of entitlement to death pension in April 2002.  In 
support of her claim she submitted an enlistment record and a 
certificate from the Armed Forces of the Philippines Office 
of the Adjutant General, which indicated service in the 
United States Armed Forces in the Far East from November 1941 
to November 1945.  She also submitted a certificate issued by 
the United States Office of the President, which noted 
appreciation for service in the Armed Forces of the United 
States.  

As indicated above, the service department certified in July 
1962, January and February 1986, and May 1987 that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla in 
service of the United States of America.  The Court of 
Appeals for Veterans Claims has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Furthermore, "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 
supra.  In cases for VA benefits where requisite veteran 
status is at issue, the relevant question is whether the 
claimant has qualifying service under title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding upon VA.  Thus, if the 
United States service department refuses to verify the 
decedent's claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria, 
supra.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board notes that the proper course 
for the applicant who believes there is a reason to dispute 
the report of the service department or the contents of 
military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994). 

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
have been received to warrant recertification.  We note that 
the RO did seek service department certification under two 
spellings of the decedent's name, as shown in a Memorandum 
for File (undated) in the claims folder, signed by the 
Veterans Service Center Manager.  See Sarmiento, supra.  
Accordingly, the Board finds that VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the decedent was not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA benefits, as the surviving child of the 
decedent, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 3.1(y)(1).

ORDER

Because the appellant's deceased father was not a veteran for 
purposes of entitlement to VA benefits, basic eligibility for 
VA benefits is not demonstrated, and the appeal is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

